DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: a system, comprising: one or more servers having one or more processing circuits and a non-transitory storage medium, the non-transitory storage medium having computer code that is executable by the one or more processing circuits to cause the system to perform operations comprising: receiving data indicative of physical location from a first computing device associated with a first entity; associating an event with the physical location; generating a data object to enable the first entity to exchange one or more items with a second entity while the first entity and the second entity are both within a given distance of the event; detecting that the first entity is within a threshold distance of the second entity at the event; in response to detecting that the first entity is within the threshold distance of the second entity at the event, temporarily generating a marketplace that publishes, using the data object, a plurality of items available for purchase from the first entity to a second computing device associated with the second entity; and notifying the first entity of a purchase request received from the second computing device of the second entity.
    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to process event transactions (Specification ¶0002). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including one or more servers having one or more processing circuits and a first computing device. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-11 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-11 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-11 do not set forth further additional elements. Considered both individually and as a whole, claims 2-11 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-11 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 12-20 are parallel, i.e. recite similar concepts and elements, to claims 1-11, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, US PG Pub 2016/0292737 A1 (hereafter “Barnes”), in view of Nestor et al., US PG Pub 2004/0006497 A1 (hereafter “Nestor”).

Regarding claim 1, Barnes teaches a system, comprising: 
one or more servers having one or more processing circuits and a non- transitory storage medium, the non-transitory storage medium having computer code that is executable by the one or more processing circuits to cause the system to perform operations (Figure 1 and ¶¶0042 and 0056) comprising: 
receiving data indicative of physical location from a first computing device associated with a first entity (¶¶0023, 0029-0030, 0060, 0089, 0091-0096, and 0103); 
associating an event with the physical location (¶¶0029, 0062-0063, 0089, 0144, and 0189-0196); 
generating a data object to enable the first entity to exchange one or more items with a second entity while the first entity and the second entity are both within a given distance of the event (¶¶0119-0126, 0197-0209, and 0281-0289); 
Barnes does not teach detecting that the first entity is within a threshold distance of the second entity at the event; in response to detecting that the first entity is within the threshold distance of the second entity at the event, temporarily generating a marketplace that publishes, using the data object, a plurality of items available for purchase from the first entity to a second computing device associated with the second entity; and notifying the first entity of a purchase request received from the second computing device of the second entity. Nestor teaches an entertainment event ticket purchase and exchange system including the known techniques detecting that the first entity is within a threshold distance of the second entity at the event; in response to detecting that the first entity is within the threshold distance of the second entity at the event, temporarily generating a marketplace that publishes, using the data object, a plurality of items available for purchase from the first entity to a second computing device associated with the second entity (¶¶0033, 0072, 0115, and 0123); and notifying the first entity of a purchase request received from the second computing device of the second entity (¶¶0025-0027, 0044-0045, 0077-0080, and 0124-0126). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barnes, to include detecting within a threshold distance of the event and notifying a purchase request as taught by Nestor, in order to “facilitate the ability of patrons to obtain and trade electronic tickets as desired, as well as to gain entry to entertainment events,” as suggested by Nestor (¶0001).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Nestor, the results of the combination were predictable.

Regarding claim 2, Barnes in view of Nestor teaches the system of claim 1, wherein the marketplace being temporarily generated by a proximity of the first computing device to the second computing device, and wherein the operations further comprise: publishing a plurality of items available for purchase from the first entity to the second computing device associated with the second entity based on a participation criteria, the participation criteria comprising a condition that the second computing device be physically present at the location associated with the event during occurrence of the event (Barnes ¶0029).

Regarding claim 3, Barnes in view of Nestor teaches the system of claim 1, wherein the operations further comprise: accumulating entity responses from a plurality of entities that are physically present at the event, each entity response indicating an interest in purchasing an item of the plurality of items; determining whether the accumulated responses from the plurality of entities satisfy a sales criteria; and executing a group purchase of the item for each of the plurality of entities that indicated the interest in purchasing the item (Barnes ¶¶0029, 0062-0063, 0089, 0144, and 0189-0196).

Regarding claim 4, Barnes in view of Nestor teaches the system of claim 1, wherein the operations further comprise: obtaining a barcode or unique indicator of an event ticket purchased by the second entity; comparing the barcode or unique indicator to authorization information; and determining that the second entity is authorized to attend the event in response to comparing the barcode or unique indicator to the authorization information, wherein the items available for purchase from the first entity are published to the second entity in response to determining that the second entity is authorized to attend the event (Nestor ¶¶0025-0030, 0044-0045, 0077-0080, 0104, and 0124-0126).

Regarding claim 5, Barnes in view of Nestor teaches the system of claim 1, wherein the operations further comprise: receiving, from the second computing device, a request from the first entity to offer an item for exchange at the event; validating the request based on an offering criteria; and storing the offered item in a database (Nestor ¶¶0025-0030, 0044-0045, 0077-0080, 0104, and 0124-0126).

Regarding claim 6, Barnes in view of Nestor teaches the system of claim 5, wherein the offering criteria comprises a condition requiring a correlation between the offered item and a subject matter of the event (Barnes ¶¶0205 and 0398).

Regarding claim 7, Barnes in view of Nestor teaches the system of claim 5, wherein the offering criteria comprises a condition determined by an entity associated with a facility at a geographic location of the event (Barnes ¶¶0167, 0201, and 0205).

Regarding claim 8, Barnes in view of Nestor teaches the system of claim 5, wherein the offering criteria comprises a condition specified by an entity organizing the event (Nestor ¶¶0025-0030, 0044-0045, 0077-0080, 0104, and 0124-0126).

Regarding claim 9, Barnes in view of Nestor teaches the system of claim 1, wherein the operations further comprise: receiving, from the second computing device, a request from the first entity to exchange a first item for a second item; determining that the second entity offers the second item for exchange at the event; transmitting the request to the second computing device of the second entity during the event; receiving, from the second entity, an indication of an intent to exchange the second item for the first item; and authenticating the exchange between the first entity and the second entity (Nestor ¶¶0025-0030, 0044-0045, 0077-0080, 0104, and 0124-0126).

Regarding claim 10, Barnes in view of Nestor teaches the system of claim 9, wherein the second item is an item offered for sale, the first item is a specified amount of currency, and authenticating the exchange comprises verifying that the second entity receives the specified amount of the currency (Barnes ¶¶0030, 0072, 0083, 0090, and 0097-0108).

Regarding claim 11, Barnes in view of Nestor teaches the system of claim 1, wherein the first entity and the second entity are, respectively, at least one of: a first patron of the event and a second patron of the event, a patron of the event and an organizer of the event, or a patron of the event and a merchant at the event (Barnes ¶¶0023, 0029-0030, 0060, 0089, 0091-0096, and 0103).

Regarding claims 12-20, all of the limitations in claims 12-20 are closely parallel to the limitations of system claims 1-11, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-patent literature Bojanic teaches the role of purchase decision involvement in a special event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625